                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                 NORTHERN DIVISION

MARCUS SINCLAIR WARREN
ADC #500952                                                                             PLAINTIFF

v.                              Case No. 3:19-cv-00104-KGB-BD

CRAIGHEAD COUNTY
DETENTION CENTER, et al.                                                             DEFENDANTS

                                              ORDER

       The Court has reviewed the Partial Recommended Disposition and the Recommended

Disposition submitted by United States Magistrate Judge Beth Deere (Dkt. Nos. 10, 23). Plaintiff

Marcus Sinclair Warren has not filed any objections, and the time to file objections has passed.

Accordingly, after careful consideration, the Court concludes that the Recommended Disposition

should be, and hereby is, approved and adopted in its entirety as this Court’s findings in all respects

(Dkt. No. 23). The Court dismisses without prejudice Mr. Warren’s complaint for failure to

comply with Local Rule 5.5(c)(2) and failure to comply with Judge Deere’s May 20, 2019, order

requiring him to update his address (Dkt. Nos. 1, 13). The Court considers moot the Partial

Recommended Disposition (Dkt. No. 10).

       It is so ordered this the 18th day of February, 2020.



                                                             _____________________________
                                                             Kristine G. Baker
                                                             United States District Judge
